—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated January 31, 2001, which, upon the grant of the plaintiffs motion, inter alia, to vacate an order of the same court dated November 8, 2000, granting the defendant’s unopposed motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), denied that motion.
Ordered that the order is affirmed, with costs.
On a motion to vacate a default pursuant to CPLR 5015 (a), a plaintiff must demonstrate a reasonable excuse for the default and a meritorious cause of action (see, CPLR 5015 [a] [1]; Waaland v Weiss, 228 AD2d 435). The plaintiff gave a reasonable excuse for his delay in answering the motion for summary judgment (see, Matter of Kaufman v Board of Educ., 210 AD2d 226). Furthermore, the plaintiff demonstrated that he has a meritorious cause of action (see, Abedin v Tynika Motors, 279 AD2d 595; Martin v JL Distribs., 274 AD2d 420; Moreno v Delcid, 262 AD2d 464; Petrone v Thornton, 166 AD2d 513). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.